       Case 1:16-cv-06287-KPF Document 123 Filed 09/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO CASTILLO MARCELINO,

                          Plaintiff,
                                                     16 Civ. 6287 (KPF)
                   -v.-
                                                 ORDER TO SHOW CAUSE
374 FOOD INC., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On April 18, 2019, the Court issued an Order relieving Plaintiff’s counsel

and requested the provision of pro bono counsel to Plaintiff Domingo Castillo-

Marcelino. (Dkt. #106). On July 22, 2019, Plaintiff’s former counsel and

Defendants informed the Court that the had settled potential claims, leaving

pending the judgment in favor of Plaintiff and the Defendants’ anticipated

sanctions motion. (Dkt. #119). The Court understands from discussions with

the Court’s pro bono office that Plaintiff was close to receiving assistance from

an attorney, but this attorney has lost contact with Plaintiff. However, the

Court must hear from Plaintiff on the matter. The Court has already found

that Plaintiff perjured himself and that Defendants are entitled to pursue

sanctions on this issue. (Dkt. #50). The case must move forward on these

issues with Plaintiff either retaining an attorney or representing himself pro se.

      Accordingly, Plaintiff is hereby ORDERED to show cause in writing on or

before October 7, 2019, in which he addresses the Court’s ruling and explains

how he will be represented moving forward. If Plaintiff fails to respond by that

date, the Court will consider setting aside the judgment and dismissing
       Case 1:16-cv-06287-KPF Document 123 Filed 09/18/19 Page 2 of 2



Plaintiff’s claims with prejudice for failure to prosecute, and a potential

sanctions award in favor of Defendants. If Plaintiff fails to respond, Defendants

are ORDERED to submit a letter to the Court on or before October 21, 2019, in

which they describe their proposed remedy for Plaintiff’s perjury and failure to

appear and provide the Court with a breakdown of their costs for the case in

stages. The Court asks Defendants to provide itemized costs for the litigation

up to and including trial, the post-trial briefing through the disqualification of

Plaintiff’s former counsel, and any costs that arose after the settlement of

claims with Plaintiff’s former counsel, Michael Faillace & Associates, P.C.

      Plaintiff’s former counsel is also ORDERED to transmit this message to

Plaintiff Domingo Castillo-Marcelino through whatever means they were last

able to contact him.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal by

Plaintiff from this Order would not be taken in good faith and therefore IFP

status is denied for the purpose of an appeal. See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

      SO ORDERED.

Dated: September 18, 2019
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         2
